Citation Nr: 1453174	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-20 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a cervical spine (neck) disability.

3.  Entitlement to service connection for a bilateral shoulder disability.

4.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.

This case comes to the Board of Veterans' Appeals (Board) partly on appeal from a May 2010 decision by the RO in Fargo, North Dakota that denied service connection for back pain.  In an August 2011 statement, the Veteran clarified that his claim for service connection for a back disability encompassed his entire spine, including the cervical spine, and his shoulders.  

In the September 2011 statement of the case, and supplemental statements of the case, the RO characterized the issue on appeal as entitlement to service connection for back pain (to include upper, mid, lower, shoulders and neck).  In his November 2011 substantive appeal, the Veteran indicated that he wanted to appeal all of these issues.  In an April 2013 rating decision the RO denied entitlement to service connection for disabilities of the cervical spine and right and left shoulders, and a notice of disagreement was subsequently received from the Veteran as to these issues.  Although the RO did not adjudicate the claims for neck and shoulder disabilities in its May 2010 decision, it has thereafter treated these claims as if they are on appeal, and recently issued a rating decision as to these claims.  See, e.g., Percy v. Shinseki, 23 Vet. App. 37 (2009), in which the Court stated that if VA treats an appeal as if it is timely filed, then a claimant is entitled to expect that VA means what it says.  The Board finds that all of these issues are in appellate status.  

This case also comes to the Board on appeal from a September 2011 rating decision that denied service connection for a left ankle disability.

A video conference hearing was held in April 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

Additional evidence was received from the Veteran in April 2014.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

There are other issues that are not before the Board.  Although the Veteran filed a notice of disagreement with regard to an April 2011 rating decision that granted service connection and a noncompensable rating for posttraumatic stress disorder (PTSD), he withdrew his appeal as to this issue in October 2011, after this rating was increased.  38 C.F.R. § 20.204.  He did not submit a timely substantive appeal with regard to the May 2010 rating decision that denied service connection for bilateral hearing loss.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.  Finally, in a May 2012 rating decision, the RO denied entitlement to a total disability rating based on individual unemployability (TDIU), and the Veteran did not appeal this decision.  Hence, these issues are not in appellate status.  

The issues of entitlement to service connection for disabilities of the back, cervical spine/neck, and left ankle are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative (competent and credible) medical and other evidence of record does not show a current diagnosis of a left shoulder disability that is related to military service.

2.  The most probative (competent and credible) medical and other evidence of record does not show a current diagnosis of a right shoulder disability that is related to military service.


CONCLUSION OF LAW

A bilateral shoulder disability was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice requirements require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied via a letter sent to the Veteran in February 2010, prior to the May 2010 rating decision on appeal.  Additional notice was sent to the Veteran in February 2013 regarding his shoulder claims, and these claims were readjudicated in April 2013.  As the pleading party attacking the agency's decision, the Veteran, not VA, has the evidentiary burden of proof of showing there is a notice error in timing or content and that the error is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), private medical records, VA clinical records, and lay statements.  The Veteran has submitted photographs of himself and another soldier wearing backpacks in Vietnam, and copies of a thesis and internet articles regarding injuries from backpacks.  The RO arranged for a comprehensive VA compensation examination in March 2013 in furtherance of his claims, that was based on clinical findings and a review of the record.  The examination reports contain the information needed to adjudicate the claims.  Thus, the Board concludes that the VA compensation examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).  

Also, significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the April 2014 Board hearing.

Analysis

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54 .

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  The Federal Circuit Court has held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is a chronic condition under 38 C.F.R. § 3.309(a). 

VA compensation may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)).

The Veteran contends that he has current disabilities of both shoulders that are due to injuries incurred during a training parachute jump during service.  He alternatively contends that he incurred chronic disabilities of the shoulders due to carrying a very heavy backpack during his service as a combat medic in Vietnam.  

VA compensation may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The Veteran's DD Form 214 shows that he had active service from September 1970 to March 1972, with Vietnam service from May 1971 to February 1972.  His primary military occupational specialty was that of a medical specialist.  His awards included the combat medical badge and parachutist badge, and Bronze Star Medal.  He completed a medical corpsman course.

Service treatment records reflect that in a September 1970 report of medical history, the Veteran gave a history of a painful or "trick" shoulder or elbow, and back trouble.  The reviewing examiner noted that the Veteran had fatigue pain of the left scapula.  On entrance medical examination in September 1970, the Veteran's spine and upper extremities were listed as normal.  In March 1971, the Veteran was seen for complaints of bilateral nuchal (nape) tenderness after hyperextension of his neck in airborne training.  On examination, the neck was tender along the anterior aspect of both sternocleidomastoid muscles, and was otherwise negative.  The diagnostic impression was mild muscle strain, and he was released to resume training.  On separation medical examination in March 1972, the Veteran's spine and upper extremities were listed as normal.  The report of this examination reflects that the Veteran wrote that he was in good health.  Service treatment records are negative for injury or disability of either shoulder.

A Veteran is presumed to be in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

As noted above, the Veteran complained of left shoulder pain upon entry into service.  However, as a shoulder disability was not recorded in his entrance examination report, the Board finds that the presumption of soundness upon entry into service applies as to the Veteran's shoulders, and has also not been rebutted.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b);  Wagner, supra; Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  

The only post-service treatment for complaints of shoulder (and neck and back) pain is shown in private chiropractic treatment records dated in the early 1990s, nearly two decades after service.  The private chiropractic treatment records submitted by the Veteran do not show that he has a current shoulder disability that is related to service.  The internet articles and thesis submitted by the Veteran do not 

On VA examination in March 2013, the Veteran reported that during service as a medic in Vietnam from the summer of 1971 until February of 1972 he regularly carried a backpack with supplies including food and other necessities that weighed about approximately 100 pounds.  He said he did not have any significant pain in the shoulder or neck area at that time and did not notice any significant problems until 1973 during training in carpentry school, when he began noticing trouble with any overhead activity or activities that involved raising his shoulders about the shoulder level.  Such activities caused discomfort in the upper back between his scapulae and sometimes in the neck area, especially when he was looking upwards. He had not seen any medical provider for this problem, but had some chiropractic adjustments.  The Veteran currently complained of pain in the parascapular area on his upper back, around the shoulder blades and the neck area which happened with any type of activity that involved overhead work or moving his neck repeatedly.  He occasionally had tightness in the muscles near the neck and upper back area, but did not have any problems with his shoulder joints.  He denied having any stiffness or trouble with range of motion in the shoulders.  He states that his discomfort improved with rest and chiropractic treatments, but he did not take any medications and did not recall having any x-rays since the early 1980s.  He had not seen his regular physician for this condition, and had no surgeries or hospitalizations or trauma in relation to this condition.  After a thorough physical examination, the examiner stated that no current shoulder condition was identified or diagnosed. 

The Veteran himself has asserted that he has a chronic bilateral shoulder disability  that is related to service.  Although he has been shown to have had medical training as a medic during service, and post-service chiropractic training, the Board finds that his opinion is outweighed by the competent, credible, and highly probative medical opinion by the March 2013 VA medical examiner.  The VA medical opinion is thorough, well-reasoned, detailed, and consistent with the other evidence of record.  See Prejean v. West, 13 Vet. App. 444 (2000).

Although the Board finds that the Veteran's report of carrying a heavy backpack for several months during combat service in Vietnam is credible, his service treatment records are negative for complaints, injury, or disability of either shoulder.  Moreover, the Veteran has never stated that he had chronic shoulder symptoms ever since service, but rather that he first noticed them after service, while working as a carpenter.  Post-service treatment records do not reflect treatment for shoulder complaints until the 1990s, and there is no medical evidence of a current shoulder disability.  In sum, the Board finds that the weight of the competent and credible evidence shows that the Veteran does not have a current disability of either shoulder, and did not have a shoulder disability at any point since filing this claim.  See McClain, supra.

As the medical evidence does not reflect a current disability of either the right or left shoulder, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral shoulder disability.  There is no reasonable doubt to resolve in his favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for a bilateral shoulder disability is denied.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for service connection for a left ankle disability, a back disability, and a cervical spine disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The Veteran contends that he has current disabilities of the left ankle and the entire spine (including the cervical spine/neck) that are due to injuries incurred during a training parachute jump during service.  He alternatively contends that he incurred chronic disabilities of the back and neck due to carrying a very heavy backpack during his service as a combat medic in Vietnam, or as secondary to his claimed left ankle disability.

A March 1971 service treatment record reflects that the Veteran was seen for complaints of bilateral nuchal (nape) tenderness after hyperextension of his neck in airborne training.  On examination, the neck was tender along the anterior aspect of both sternocleidomastoid muscles, and was otherwise negative.  The diagnostic impression was mild muscle strain, and he was released to resume training.  The next day, he was seen for a left ankle strain.  A March 1971 X-ray study of the left ankle was negative.   He was given an Ace wrap, and told to hold training for two days.  Subsequent service treatment records are negative for the claimed disabilities.

The Veteran has made conflicting statements regarding his claimed left ankle disability.  At his Board hearing, he stated that his left ankle bothered him ever since it was injured during service, and also that he had no current ankle problems.  He said that he sometimes had foot drop when his ankle became tired.  He has also stated that he can feel a difference between his right and left ankles.

As part of the duty to assist a Veteran in developing the facts and evidence concerning a claim, VA must provide the Veteran a medical examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Board notes that the Veteran has had medical training as a combat medic in service, and post-service training as a chiropractor.  In light of the evidence of a left ankle strain in service and his competent but somewhat inconsistent report of a long history of left ankle symptoms, the Board finds that a VA examination and medical opinion is needed to determine whether the Veteran has a current left ankle disability that was incurred during service or is otherwise related to service.  38 C.F.R. § 3.159(c)(4); McLendon, supra; Waters, supra.

Service connection is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  Supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When determining service connection, all theories of entitlement - direct, presumptive and secondary, must be considered. Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

With regard to the Veteran's alternative contention that his current back and neck disabilities are due to or aggravated by his left ankle disability, if, and only if, service connection is awarded for the claimed left ankle disability, the AOJ should then obtain an addendum VA medical opinion, based on review of the claims file, regarding the likelihood that a left ankle disability caused or is aggravating any current back or neck disability.  

The Veteran has reported that he generally does not seek medical treatment, but has been treated by chiropractors.  Ongoing relevant VA or private treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases, obtain copies of all additional records of any relevant VA or private treatment for ankle, spine, or neck disabilities dated since September 2011 that are not already on file.

2.  Then, schedule the Veteran for a VA examination to determine the etiology of any current left ankle disability.  The claims file must be provided to and reviewed by the examiner.  The examination is to include a review of the Veteran's history and current complaints and any tests deemed necessary. 

Based on a review of the record, the examiner  should provide an opinion as to the etiology of any current left ankle disability - including the likelihood (very likely, as likely as not, or unlikely) that such disability had its onset in service, or is otherwise related to his service.

The examiner must discuss the medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

The Veteran is advised that failure to report for this VA examination, without good cause, may have detrimental consequences on the pending claims.  38 C.F.R. § 3.655.

3.  If, and only if, service connection is awarded for the claimed left ankle disability, the AOJ should then obtain an addendum VA medical opinion, based on review of the claims file, regarding the likelihood (very likely, as likely as not, or unlikely) that a left ankle disability caused or is aggravating any current back or neck disability.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that she had prior to the aggravation. 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

4.  After the requested development has been completed, the AOJ should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional evidence obtained since the August 2012 statement of the case and supplemental statement of the case.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


